



Exhibit 10.44
INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT, dated as of _________, ____ (this “Agreement”),
is made by and between Cooper-Standard Holdings Inc., a Delaware corporation
(the “Company”), and ____________ (the “Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, due
to increased exposure to litigation and investigatory costs and risks resulting
from their service to such corporations, and due to the fact that the exposure
frequently bears no reasonable relationship to the compensation of such
directors and executive officers;
WHEREAS, the Third Amended and Restated Certificate of Incorporation of the
Company (the “Charter”) and the Amended and Restated By-Laws of the Company (the
“Bylaws”) provide, among other things, for the indemnification of its directors
and officers to the fullest extent authorized or permitted by applicable law;
WHEREAS, each of the General Corporation Law of the State of Delaware (the
“DGCL”), the Charter and the Bylaws provides that it is not exclusive of any
other right any person may have and thereby contemplates that contracts may be
entered into between the Company and the Company’s executive officers which
provide for broader indemnification rights;
WHEREAS, the Company has determined that the liability insurance coverage
available to the Company and its Subsidiaries as of the date hereof should be
supplemented in furtherance of its objectives to retain and attract as directors
and officers the most capable persons available, and the Company believes,
therefore, that the interest of the Company’s stockholders would best be served
by a combination of such insurance as the Company may obtain, or request a
Subsidiary to obtain, and the indemnification by the Company of the directors
and officers of the Company and its Subsidiaries; and
WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company and/or its
Subsidiaries for so long as the Indemnitee is duly appointed or until the
Indemnitee tenders his or/her resignation.
NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve, or
continue to serve, as a director or officer of the Company and/or its
Subsidiaries, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to the
following:
Section 1.Definitions. As used in this Agreement:
(a)“Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by the Indemnitee.
(b)“Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
Subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which the Indemnitee is or
was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent.
(c)“Expenses” shall mean direct and indirect costs of any type or nature
whatsoever (including all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 of the DGCL or otherwise; provided, however, that Expenses shall not
include any judgments, fines, ERISA excise taxes or penalties or amounts paid in
settlement of a Proceeding.


1

--------------------------------------------------------------------------------





(d)“Independent Counsel” shall mean a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to a Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
(e)“Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative
or investigative nature, in which the Indemnitee was, is or will be involved as
a party or otherwise by reason of the fact that the Indemnitee is or was a
director or officer of the Company, by reason of any action (or failure to act)
taken by the Indemnitee or of any action (or failure to act) on the Indemnitee’s
part while acting as a director or officer of the Company, or by reason of the
fact that the Indemnitee is or was serving at the request of the Company as a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of any other Enterprise, in each case whether or not serving
in such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement.
(f)“Subsidiary” shall mean any corporation or other entity of which more than
50% of the outstanding voting securities is owned directly or indirectly by the
Company, by the Company and one or more other subsidiaries, or by one or more
other subsidiaries.
Section 2.Indemnification Provided to Indemnitee.
(a)Indemnity in Third-Party Proceedings. The Company shall indemnify and hold
harmless the Indemnitee in accordance with the provisions of this Section 2(a)
if the Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its
favor). Pursuant to this Section 2(a), the Indemnitee shall be indemnified
against all Expenses, judgments, liabilities, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
the Indemnitee or on the Indemnitee’s behalf in connection with such Proceeding
or any claim, issue or matter therein, if the Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that the Indemnitee’s conduct was unlawful. Such
indemnification shall continue as to the Indemnitee if the Indemnitee ceases to
be a director, officer, employee or agent of the Company and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators.
(b)Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify and hold harmless the Indemnitee in accordance with the provisions of
this Section 2(b) if the Indemnitee was, is, or is threatened to be made, a
party to or a participant (as a witness or otherwise) in any Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification for Expenses
shall be made under this Section 2(b) in respect of any claim, issue or matter
as to which the Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that any court in which the
Proceeding was brought or the Court of Chancery of the State of Delaware shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnification. Such indemnification shall continue as
to the Indemnitee if the Indemnitee ceases to be a director, officer, employee
or agent of the Company and shall inure to the benefit of the Indemnitee’s
heirs, executors and administrators.
(c)Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with a Proceeding or any
claim, issue or matter therein, but is not entitled, however, to indemnification
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for such total amount except as to the portion thereof to which
the Indemnitee is not entitled.


2

--------------------------------------------------------------------------------





(d)Additional Indemnification. Notwithstanding any limitation to the contrary in
this Section 2, the Company shall indemnify the Indemnitee to the fullest extent
permitted by applicable law if the Indemnitee is a party to or threatened to be
made a party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee in connection with such Proceeding. For purposes of Section 2(d), the
meaning of the phrase “to the fullest extent permitted by applicable law” shall
include, but not be limited to: (i) to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.
Section 3.Advancement of Expenses. To the fullest extent not prohibited by
applicable law, the Company shall advance the Expenses reasonably incurred by
the Indemnitee in connection with any Proceeding within twenty (20) days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advances from time to time. Advances shall be unsecured and
interest free and shall be made without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement.
Advances shall include any and all reasonable Expenses incurred pursuing a
Proceeding to enforce this right of advancement. The Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal that the Indemnitee is not entitled to be indemnified by
the Company as authorized hereby.
Section 4.Notification and Other Indemnification Procedures.
(a)Notifications. Promptly after receipt by the Indemnitee of notice of the
commencement or the threat of commencement of any Proceeding with respect to
which the Indemnitee believes that the Indemnitee may be entitled to
indemnification or the advancement of Expenses under this Agreement, the
Indemnitee shall notify the Company in writing of the commencement or the threat
of commencement thereof; provided that the failure of the Indemnitee to give the
Company notice shall not relieve the Company of its obligations hereunder unless
and to the extent that (i) the Company is actually and materially prejudiced by
the failure to give, or any delay in giving, such notice and (ii) none of the
Company and its Subsidiaries are party to, or had actual knowledge of, such
Proceeding. If at the time of the receipt of such notice from the Indemnitee the
Company has directors’ and officers’ liability insurance (“D&O Insurance”) in
effect under which coverage for such indemnifiable action is potentially
available, the Company shall give prompt written notice of such indemnifiable
action to the applicable insurers in accordance with the procedures set forth in
the applicable policies. At the request of the Indemnitee, the Company shall
provide to the Indemnitee a copy of such notice delivered to the applicable
insurers and copies of all subsequent material correspondence between the
Company and such insurers regarding such indemnifiable action, in each case
promptly following the delivery or receipt thereof by the Company.
(b)Defense of Proceeding. Within thirty (30) calendar days after the receipt by
the Company of a notice from the Indemnitee pursuant to Section 4(a) hereof of
the commencement of a Proceeding, the Company may elect by written notice to the
Indemnitee to assume the defense of such Proceeding, with counsel selected by
the Company and reasonably satisfactory to the Indemnitee. After the approval of
any such counsel by the Indemnitee, the Company will not be liable to the
Indemnitee for any fees or disbursements of any other counsel incurred by the
Indemnitee in connection with such Proceeding; provided, however, that (i) the
Indemnitee shall have the continued right to employ other counsel at the expense
of the Indemnitee and (ii) the Company shall pay the fees and disbursements of
such other counsel selected by the Indemnitee in the event that the Indemnitee
at any time during the course of such Proceeding reasonably concludes that there
may be a conflict of interest in the defense of such Proceeding between the
Indemnitee and any other party represented by the counsel selected by the
Company. If the Company shall not have elected to assume the defense of such
Proceeding, the Company shall be deemed to have waived any right it might
otherwise have to assume such defense.
(c)Settlement of Proceeding. The Company shall not settle any such Proceeding
without the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed, unless such settlement provides for no adverse
consequence or obligation against the Indemnitee other than monetary damages to
be indemnified hereunder and includes as an unconditional term thereof the
giving by the claimant or plaintiff of a release of the Indemnitee from all
liability with respect to such Proceeding.






3

--------------------------------------------------------------------------------





Section 5.Determination of Right to Indemnification and Presumptions and Effects
of Certain Proceedings.
(a)Indemnitee Successful in Proceeding. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in the
defense of any claim, issue or matter described therein, the Company shall
indemnify the Indemnitee against Expenses actually and reasonably incurred by
the Indemnitee in connection therewith.
(b)Determination Regarding Right of Indemnification.
(i)In the event that Section 5(a) is inapplicable, the Company shall also
indemnify the Indemnitee unless, and only to the extent that, the Company shall
make a determination that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification. Such
determination, if required, with respect to Indemnitee’s entitlement to
indemnification shall be made in the specific case by one of the following
methods: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board or (ii) if so determined by a majority vote of the
Disinterested Directors, even though less than a quorum, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to the
Indemnitee. The Company promptly will advise the Indemnitee in writing with
respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within ten
(20) days after such determination. The Indemnitee shall reasonably cooperate
with the person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company and the Company hereby indemnifies and agrees to hold Indemnitee
harmless therefrom.
(ii)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 5(b)(i) hereof, the Independent
Counsel shall be selected as provided in this Section 5(b)(ii). The Independent
Counsel shall be selected by the Indemnitee (unless Indemnitee shall request
that such selection be made by the Board), and the Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 1 of this Agreement.
If the Independent Counsel is selected by the Board, the Company shall give
written notice to the Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 1
of this Agreement. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after receipt of such written notice of selection,
deliver to the Company or to the Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit.
(iii)The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
(c)Presumptions and Effects of Certain Proceedings.
(i)In any action brought by the Indemnitee to enforce a right to indemnification
or to an advancement of Expenses under this Agreement, or by the Company to
recover an advancement of Expenses, or by either the Indemnitee or the Company
in otherwise making a determination with respect to entitlement to
indemnification hereunder, (x) the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of Expenses, under this
Agreement shall be on the Company and (y) the person, persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement, and the Company shall have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption. Neither the failure of the
Company (including by its


4

--------------------------------------------------------------------------------





directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or Independent Counsel) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
(ii)The termination of any Proceeding, or of any claim, issue or matter therein,
by settlement shall not of itself adversely affect the right of the Indemnitee
to indemnification or create a presumption that the Indemnitee did not act in
accordance with any applicable standard of conduct. The knowledge and/or actions
or failure to act of any director, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
(iii)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if the Indemnitee’s action is based on the records
or books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise.
(iv)The provisions of this Section 5(c) shall not be deemed to be exclusive or
to limit in any way the other circumstances in which the Indemnitee may be
deemed or found to have met the applicable standard of conduct set forth in this
Agreement.
(d)Other.
(i)Notwithstanding a determination that the Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Delaware, the court in which that
Proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee’s right to indemnification pursuant to
this Agreement.
(ii)The Company shall indemnify the Indemnitee against (x) all Expenses incurred
by the Indemnitee in connection with any hearing or Proceeding under this
Section 5 involving the Indemnitee and (y) all Expenses incurred by the
Indemnitee in connection with any other Proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement, unless, in either case, a court of competent
jurisdiction finds that each of the material claims and/or defenses of the
Indemnitee in any such Proceeding was frivolous or not made in good faith.
Section 6.Independent Contractual Right; Non-Exclusivity.
(a)The right to indemnification and advancement of expenses conferred in this
Agreement shall not be exclusive of, or limiting on, and shall be in addition
to, any other right which the Indemnitee may have or hereafter acquire under any
applicable law or any provision of the organizational documents of the Company,
agreement, vote of stockholders or disinterested directors or otherwise.
(b)The right to indemnification and the advancement of expenses conferred in
this Agreement is an independent contractual right and shall not be altered,
changed or abrogated in any manner adverse to the Indemnitee by virtue of
amendments to the organizational documents of the Company.
Section 7.Insurance and Subrogation.
(a)The Company hereby covenants and agrees that, so long as the Indemnitee shall
continue to serve as an agent of the Company and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was an agent of the Company, the Company, subject to Section
7(b), shall use reasonable efforts to obtain and maintain in full force and
effect D&O Insurance in reasonable amounts from established and reputable
insurers.
(b)Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage is reduced by
exclusions so as to provide an insufficient benefit, or the Indemnitee is
covered by similar insurance maintained by a Subsidiary.


5

--------------------------------------------------------------------------------





(c)In the event the Company makes any payment to the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee with respect to any insurance
policy, and the Indemnitee shall execute such documents and do such acts as the
Company may reasonably request to secure such rights and to enable the Company
to bring suit to enforce such rights.
Section 8.Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to the terms
of this Agreement:
(a)Prior Payment. To make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that the Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.
(b)Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to Proceedings initiated or brought voluntarily by the
Indemnitee and not by way of defense (except with respect to Proceedings brought
to establish or enforce a right to indemnification or expense advancement under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL), but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate;
(c)Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous; or
(d)Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement;
(e)Claims by the Company for Willful Misconduct. To indemnify or advance
Expenses to the Indemnitee under this Agreement for any expenses incurred by the
Indemnitee with respect to any Proceeding brought by the Company against the
Indemnitee for willful misconduct, unless a court of competent jurisdiction
determines that each of such claims was not made in good faith or was frivolous;
(f)Section 16(b). To indemnify the Indemnitee for expenses and the payment of
profits arising from the purchase and sale by the Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute;
(g)Forfeiture of Certain Bonuses and Profits. To indemnify the Indemnitee for
the payment of amounts required to be reimbursed to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute or pursuant to the Company’s Compensation Recovery Policy
effective July 31, 2014, as amended from time to time; or
(h)Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.
Section 9.Interpretation. The parties hereto intend for this Agreement to be
interpreted and enforced so as to provide indemnification and advancement of
Expenses to the Indemnitee to the fullest extent now or hereafter permitted by
applicable law and, in the event that the validity, legality or enforceability
of any provision of this Agreement is in question, such provision shall be
interpreted in a manner such that the provision will be valid, legal and
enforceable.
Section 10.Amendment. No supplement, modification or amendment of this Agreement
shall be binding unless expressed in a written document that refers to this
Agreement executed in writing by both of the parties hereto and no waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof nor shall such waiver constitute a continuing
waiver.
Section 11.Severability. If any provision of this Agreement is held by a court
having jurisdiction pursuant to Section 12 hereof to be invalid, illegal or
unenforceable for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including all
portions of any Sections of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable that are not themselves invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby, and (ii)
to the fullest extent possible, the provisions of this Agreement (including all
portions of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that are not


6

--------------------------------------------------------------------------------





themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 9 hereof.
Section 12.Governing Law; Jurisdiction.
(a)This Agreement shall be governed exclusively by and construed according to
the laws of the State of Delaware, as applied to contracts between residents of
Delaware entered into and to be performed entirely within Delaware.
(b)The Company and the Indemnitee each hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware (the “Court”) for all
purposes in connection with any dispute or Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the Court (subject to the right of appeal to
the appropriate appellate court); provided, however, that if the Court
determines that it lacks subject matter jurisdiction despite this Section 12 and
applicable law, then any dispute or Proceeding instituted under this Agreement
shall be transferred to any court of the United States located in the State of
Delaware.
Section 13.Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party, or by email transmission with
acknowledgement of receipt by the party, to whom said notice or other
communications shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, or by overnight courier or similar service
providing receipt against delivery, and shall be deemed received on the earlier
of actual receipt or the third business day after the date on which it is so
mailed. Addresses for notice to either party are as set forth on the signature
page to this Agreement or as subsequently modified by written notice.
Section 14.Employment Rights. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which the Indemnitee is a party
or create any right of the Indemnitee to continued employment or appointment.
Section 15.Headings. This section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
Section 16.Successors and Assigns; Survival of Rights.
(a)This Agreement shall be binding upon the successors and assigns of the
Company; provided that no assignment shall relieve the Company of its
obligations under this Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Indemnitee and the Indemnitee’s heirs, executors,
administrators, conservators and guardians.
(b)All agreements and obligations of the Company contained herein shall continue
during the period the Indemnitee is an director, officer or other agent of the
Company and shall continue thereafter so long as Indemnitee shall be subject to
any Proceeding, by reason of the fact that Indemnitee was serving in the
capacity referred to herein.
(c)The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
[Remainder of Page Left Blank Intentionally-Signatures Follow]


7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement in duplicate as of the day and year first above
written.
COMPANY:
COOPER-STANDARD HOLDINGS INC.
By
Name:        Aleksandra A. Miziolek
Title:         Senior Vice President, General
Counsel & Secretary
Address:        39550 Orchard Hill Place    
Novi, Michigan 48375


INDEMNITEE:
                                                                                        
Name:


Address:                          
                        


8